NOTE: This order is nonprecedential.


  Wntteb ~tate~ C!Court of ~peal~
      for tbe jfeberal C!Ctrcutt

             APELDYN CORPORATION,
                   Plaintiff-Appellant,

                            v.
       AU OPTRONICS CORPORATION AND
    AU OPTRONICS CORPORATION AMERICA,
                  Defendants-Appellees,

                          AND

  CHI MEl OPTOELECTRONICS CORPORATION
   AND CHI MEl OPTOELECTRONICS USA INC.,
                  Defendants-Appellees.

                          AND
     SAMSUNG ELECTRONICS CO., LTD. AND
    SAMSUNG ELECTRONICS AMERICA, INC.,
                      Defendants.


                       2012-1172


    Appeal from the United States District Court for the
District of Delaware in case no. 08-CV-0568, Judge Sue L.
Robinson.
APELDYN CORP v. AU OPTRONICS                                           2



                        ON MOTION



                         ORDER

    AU Optronics Corporation and AU Optronics Corpora-
tion America move without opposition to substitute Law-
rence J. Gotts as principal counsel. Terrence D. Garnett
will continue to serve as counsel.

      Upon consideration thereof,

      IT IS ORDERED THAT:

    The motion is granted. Lawrence J. Gotts and Ter-
rence D. Garnett should promptly file new entries of
appearance.

                                    FOR THE COURT


      FEB 0 ' 2013                   Is/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Scott G. Seidman, Esq.
    Terrence D. Garnett, Esq.                        FILED                 .
    Donald R. McPhail, Esq.               U.S. COURT OF APPEALS FO••
                                             THE FFilFP:":.1. r~:::r.tnT
    Lawrence J. Gotts, Esq.
                                                FEB 0 7 20U
s21
                                                     JANHORBAlv
                                                        CLERK